Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 15, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 10-12, 14, 16 and 18 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 10-12, 14, 16 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 18 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Solution
I.	Claims 1-6, 8-11, 15, 17 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	Regarding claim 1, Ikumoto teaches a film-forming metal solution for use in a method in which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact with the substrate, and a voltage is applied between the anode and the substrate to deposit a metal onto a surface of the substrate from metal ions supplied into the solid electrolyte membrane and thereby form a metal coating on the surface of the substrate, the film-forming metal solution being adapted to supply metal ions into the solid electrolyte membrane, the film-forming metal solution comprising:
• an aqueous metal solution (= the metal forming a water-soluble salt) [page 3, [0050]],
• a solvent (= at least one organic solvent) [page 5, [0087]], and 
• a nonionic surfactant (= a non-ionic surfactant of the ether type is selected for use, in 
which a polyoxyalkylene group (which is a hydrophilic group) such as a polyoxyethylene chain and a polyoxypropylene chain, is added to an aromatic group (which is a hydrophobic group) such as phenyl (benzene ring) or naphthyl (naphthalene ring)) [page 4, [0059]], 
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide  
units (= the oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide) [page 2, [0019]] and a 

hydrophobic group having a cyclic structure (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol) [page 2, [0018]], and
	· the aqueous metal solution comprises tin (= first, in the case of tin, salts containing divalent Sn ion (i.e., Sn2+ ion) may preferably be used) [page 3, [0047]].
	The solution of Ikumoto differs from the instant invention because Ikumoto does not disclose the following:
	a.	Wherein the hydrophobic group has a minimum length of 10 Å or less and a maximum length of 10 Å or less.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxyl (page 4, [0062]). 
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
b.	The hydrophilic group has 11 to 15 mol of the ethylene oxide units.

Ikumoto teaches that for example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group has 11 to 15 mol of the ethylene oxide units because the range of 11 to 15 mol is encompassed by the range of 1 to 100 mols.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	Regarding claim 2, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the minimum length of the hydrophobic group is 5 Å or more.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). 
The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxyl (page 4, [0062]). 

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Regarding claim 3, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the hydrophilic group has 11 to 13 mol of the ethylene oxide units.
Ikumoto teaches that for example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group has 11 to 15 mol of the ethylene oxide units because the range of 11 to 15 mol is encompassed by the range of 1 to 100 mols. 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and 

alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	Regarding claim 4, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the nonionic surfactant has a hydrophilic-lipophilic balance of 13 to 15.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxyl (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches a cumylphenol ethylene oxide adduct, which is a nonionic surfactant as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art. 
Regarding claim 5, Ikumoto teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). 

The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxyl (page 4, [0062). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100) [page 4, [0061]].
	Regarding claim 6, Ikumoto teaches wherein the aqueous metal solution is an aqueous tin sulfate solution (= electroplating baths including tin sulfate) [page 3, [0046] and [0047]].
	Regarding claim 8, Ikumoto teaches wherein a concentration of the nonionic surfactant in the film-firming metal solution is 0.01 to 0.08 M (= the non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]].
	Regarding claim 9, Ikumoto teaches wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.02 to 0.08 M (= the non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]].
	Regarding claim 10, Ikumoto teaches wherein the aqueous metal solution comprises tin sulfate (= electroplating baths including tin sulfate) [page 3, [0046] and [0047]], and an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the concentration of Sn2+ ion in the electroplating bath of the is not particularly limited, so long as it is controlled 

to provide a desired tin plating film, but it may preferably be about 10 to 100 g/L) [page 3, [0048]].
	Regarding claim 11, Ikumoto teaches wherein the aqueous metal solution comprises tin sulfate (= electroplating baths including tin sulfate) [page 3, [0046] and [0047]], and an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the concentration of Sn2+ ion in the electroplating bath of the is not particularly limited, so long as it is controlled to provide a desired tin plating film, but it may preferably be about 10 to 100 g/L) [page 3, [0048]].
             Regarding claim 15, Ikumoto teaches wherein an amount of the solvent in the film-forming metal solution is 5 to 15 g/l (= the above organic solvents may preferably be contained in an electroplating bath at an amount (i.e., the amount of one organic solvent when the electroplating bath contains it alone, or the total amount of two or more organic solvents when the electroplating bath contains them) of 5 to 100 g/L) [page 5, [0088]].
	Regarding claim 17, Ikumoto teaches wherein the solvent comprises one or both of isopropyl alcohol and 1-propanol (= specific examples of the above organic solvents may include monohydric alcohols such as 2-propanol) [page 5, [0087]].
	Regarding claim 19, Ikumoto teaches wherein the aqueous metal solution comprises sulfuric acid, methanesulfonic acid, or a fluoroborate (= may include inorganic acids such as sulfuric acid and organic acids such as methanesulfonic acid) [page 3, [0054]].

II.	Claims 12-14, 16 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1-

6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. (US Patent Application 
Publication No. 2009/0098398 A1).
	With regards to claim 18, the rejection under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. has been withdrawn in view of Applicant’s amendment. Claim 18 has been cancelled.
	With regards to claims 12-14 and 16, the rejection under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. stands.
	Ikumoto is as applied above and incorporated herein.
	Regarding claim 12, the solution of Ikumoto differs from the instant invention because 
Ikumoto does not disclose wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4.
	Like Ikumoto, Yanada teaches tin electroplating. The tin electroplating bath may preferably be acidic, with a pH of not higher than 1 being particularly preferred (page 5, [0057]; and Tables 1-3, pH <1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by Ikumoto with wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4 because Yanada teaches that tin is electroplated which teaches that the methods used to electroplate the tin on a substrate are conventionally known to include using a tin plating bath having a pH of not higher than 1.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 13, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4.
Like Ikumoto, Yanada teaches tin electroplating. The tin electroplating bath may preferably be acidic, with a pH of not higher than 1 being particularly preferred (page 5, [0057]; and Tables 1-3, pH <1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by Ikumoto with wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4 because Yanada teaches that tin is electroplated which teaches that the methods used to electroplate the tin on a substrate are conventionally known to include using an tin plating bath having a pH of not higher than 1.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 14, Ikumoto teaches wherein an amount of the solvent in the film-forming metal solution is 5 to 15 g/l (= the organic solvents may preferably be contained in an electroplating bath at an amount (i.e., the amount of one organic solvent when the 

electroplating bath contains it alone, or the total amount of two or more organic solvents when the electroplating bath contains them) of 5 to 100 g/L) [page 5, [0088]].
Regarding claim 16, Ikumoto teaches wherein the solvent comprises one or both of isopropyl alcohol and 1-propanol (= specific examples of the organic solvents may include monohydric alcohols such as 2-propanol) [page 5, [0087]].

 Method
III.	Claims 1 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	Regarding claim 7, Nagel teaches a method of forming a metal coating, the method comprising:
• disposing a solid electrolyte membrane having sulfonic acid groups (= a plastic polymer, e.g. perfluorinated sulfo acids (known under the trade name “NAFION”) can be used as solid electrolyte 1) [col. 2, lines 54-56] between an anode (= the anode 3 consists of a platinum grid) [col. 2, lines 63-64] and a substrate serving as a cathode (= the cathode 4 of a graphite felt) [col. 2, lines 64-65]; 
• bringing a film-forming metal solution into contact with the solid electrolyte membrane to supply metal ions into the solid electrolyte membrane (= a solid electrolyte 1, which is saturated with a metal salt solution 2 before the start of electrolysis) [col. 2, lines 52-54]; and,

• and, in conjunction with the supply of the metal ions, applying a voltage between the anode and the substrate while keeping the solid electrolyte membrane in contact with the 
substrate (= FIG. 5 shows a section through an arrangement for the deposition of metals in the form of a sandwich electrolysis cell) [col. 3, lines 19-21] to deposit a metal onto a surface of the 
substrate from the supplied metal ions (= impressing a current across said electrodes of a potential sufficient to electrolyze said metal ions thereby resulting in the deposition of a metal layer along the surface of said electrolyte adjacent said cathode) [col. 2, lines 8-12].
	The method of Nagel differs from the instant invention because Nagel does not disclose wherein the film-forming metal solution is according to claim 1.
	Nagel teaches electrolytically depositing Sn on a solid, electrically nonconductive surface (col. 2, lines 1-4).
	Ikumoto teaches electroplating tin (page 6, [0100]).
	Regarding claim 1, Ikumoto teaches a film-forming metal solution for use in a method in which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact with the substrate, and a voltage is applied between the anode and the substrate to deposit a metal onto a surface of the substrate from metal ions supplied into the solid electrolyte membrane and thereby form a metal coating on the surface of the substrate, the film-forming metal solution being adapted to supply metal ions into the solid electrolyte membrane, the film-forming metal solution comprising:
• an aqueous metal solution (= the metal forming a water-soluble salt) [page 3, [0050]],

• a solvent (= at least one organic solvent) [page 5, [0087]], and 
• a nonionic surfactant (= a non-ionic surfactant of the ether type is selected for use, in
which a polyoxyalkylene group (which is a hydrophilic group) such as a polyoxyethylene chain and a polyoxypropylene chain, is added to an aromatic group (which is a hydrophobic group) such as phenyl (benzene ring) or naphthyl (naphthalene ring)) [page 4, [0059]], 
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide  
units (= the oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide) [page 2, [0019]] and a hydrophobic group having a cyclic structure (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol) [page 2, [0018]], and
	· the aqueous metal solution comprises tin (= first, in the case of tin, salts containing divalent Sn ion (i.e., Sn2+ ion) may preferably be used) [page 3, [0047]].
	The solution of Ikumoto differs from the instant invention because Ikumoto does not disclose the following:
	a.	Wherein the hydrophobic group has a minimum length of 10 Å or less and a maximum length of 10 Å or less.
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxyl (page 4, [0062]). 

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
b.	The hydrophilic group has 11 to 15 mol of the ethylene oxide units.
Ikumoto teaches that for example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (page 4, [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group has 11 to 15 mol of the ethylene oxide units because the range of 11 to 15 mol is encompassed by the range of 1 to 100 mols.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for 

modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by Nagel with wherein the film-forming metal solution is according to claim 1 because using the tin electroplating bath of Ikumoto in the method of electrolytically depositing Sn of Nagel would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. In re Floyd Appeal No. 94-1071, slip op. at page 4 (Fed. Cir. July 20, 1994) and MPEP § 2144.07.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
	Claims 10-12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	line 16, recite “the aqueous metal solution comprises tin”.


Claim 10
	lines 1-2, recite “wherein the aqueous metal solution comprises tin sulfate”.

Claim 11
	lines 1-2, recite “wherein the aqueous metal solution comprises tin sulfate”.

	It is unclear from the claim language what the relationship is between the tin and the tin sulfate, and how the tin sulfate is further limiting the aqueous metal solution already comprising tin.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 
not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Solution
Claim(s) 1-5, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101922026 (‘026).
Regarding claim 1, CN ‘026 teaches a film-forming metal solution for use in a method in 
which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact with the substrate, and a voltage is applied between the anode and the substrate to deposit a metal onto a surface of the substrate from metal ions supplied into the solid electrolyte membrane and thereby form a metal coating on the surface of the substrate, the film-forming metal solution being adapted to supply the metal ions into the solid electrolyte membrane, the film-forming metal solution comprising: 
• an aqueous (= the water is deionized water) [ƿ [0019]] metal solution (= electroplating solution with added tin sulfonate) [ƿ [0024]],
• a solvent (= the organic solvent) [ƿ [0018]], and 
• a nonionic surfactant, 	
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide units, and a hydrophobic group having a cyclic structure, a minimum length and a maximum length, 
· the hydrophilic group has 11 to 15 mol of the ethylene oxide units (= the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO)) [ƿ [0014]], and 

· the aqueous metal solution comprises tin (= electroplating solution with added tin sulfonate) [ƿ [0024]].
The solution of CN ‘026 differs from the instant invention because CN ‘026 does not disclose wherein the hydrophobic group has a minimum length of 10 Å or less and a maximum length of 10 Å or less.
	CN ‘026 teaches that the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [ƿ [0014]].
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because CN ‘026 teaches nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO), which comprises a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
 	Regarding claim 2, the solution of Ikumoto differs from the instant invention because Ikumoto does not disclose wherein the minimum length of the hydrophobic group is 5 Å or more.
	CN ‘026 teaches that the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [ƿ [0014]].
The invention as a whole would have been obvious to one having ordinary skill in the art 

before the effective filing date of the claimed invention because CN ‘026 teaches nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO), which comprises a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Regarding claim 3, CN ‘026 teaches wherein the hydrophilic group has 11 to 13 mol of the ethylene oxide units (= nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO)) [ƿ [0014]].
	Regarding claim 4, the solution of CN ‘026 differs from the instant invention because CN ‘026 does not disclose wherein the nonionic surfactant has a hydrophilic-lipophilic balance of 13 to 15.
	CN ‘026 teaches that the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [ƿ [0014]].
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because CN ‘026 teaches nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO), which is a nonionic surfactant as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art. 

	Regarding claim 5, CN ‘026 teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct (= 4-cumylphenol polyoxyethylene ether (7-11EO)) [ƿ [0014]].
	Regarding claim 17, CN ‘026 teaches wherein the solvent comprises one or both of isopropyl alcohol and 1-propanol (= the organic solvent is selected from lower alcohols, mainly selected from one or more of methanol, ethanol, propanol, isopropanol and butanol) [ƿ [0018]].
	Regarding claim 19, CN ‘026 teaches wherein the aqueous metal solution fluoroborate solution comprises sulfuric acid, methanesulfonic acid, or a fluoroborate (= methanesulfonic acid) [ƿ [0024]].

Claim Rejections - 35 USC § 103
Solution
I.	Claims 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).
	CN ‘026 is as applied about and incorporated herein.
Regarding claim 6, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose wherein the aqueous metal solution is an aqueous tin sulfate solution.
	CN ‘026 teaches tin sulfonate (ƿ [0024]).
	Yanada teaches that:
The tin salt can be either a stannous salt or a stannic salt. Examples of the stannous salt (tin(II) salt) include tin(II) organosulfonates, for example, tin(II) alkanesulfonates such as tin(II) methanesulfonate, and tin(II) alkanolsulfonates such as tin(II) isethionate; and tin(II) sulfate, tin(II) borofluoride, tin(II) chloride, tin(II) bromide, tin(II) iodide, tin(II) oxide, tin(II) phosphate, 

tin(II) pyrophosphate, tin(II) acetate, tin(II) citrate, tin(II) gluconate, tin(II) tartrate, tin(II) lactate, tin(II) succinate, tin(II) sulfamate, tin(II) borofluoride, tin(II) formate, tin(II) silicofluoride, and the like.  Examples of the stannic salt (tin(IV) salt) include sodium stannate and potassium stannate. In particular, tin(II) organosulfonates, for example, tin(II) alkanesulfonates such as tin(II) methanesulfonate and tin(II) alkanolsulfonates such as tin(II) isethionates are preferred (page 2, [0023]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous metal solution described by CN ‘026 with wherein the aqueous metal solution is an aqueous tin sulfate solution because tin sulfate is equivalent to tin methanesulfonate as a tin salt in a tin electroplating bath for the electroplating of tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03). 
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. In re Floyd Appeal No. 94-1071, slip op. at page 4 (Fed. Cir. July 20, 1994) and MPEP § 2144.07.
Regarding claim 11, Yanada teaches wherein the aqueous metal solution tin sulfate (page 2, [0023]), and an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the content of the water-soluble tin salt in the plating bath may be preferably from 5 to 100 g/L) [page 2, [0024]].
Regarding claim 13, the solution of CN ‘026 differs from the instant invention because 

CN ‘025 does not disclose wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4.
Yanada teaches that the tin electroplating bath may preferably be acidic, with a pH of not higher than 1 being particularly preferred (page 5, [0057]; and Tables 1-3, pH <1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by CN ‘026 with wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4 because Yanada teaches that tin is electroplated which teaches that the methods used to electroplate the tin on a substrate are conventionally known to include using a tin plating bath having a pH of not higher than 1.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

II.	Claims 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	CN ‘026 is as applied about and incorporated herein.
Regarding claim 8, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose	 wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M.

CN ‘026 teaches that the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [ƿ [0014]].
Ikumoto teaches nonionic surfactants including nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [page 4, [0061] and [0062]]. 
	The above non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L (page 4, [0063]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the nonionic surfactant described by CN ‘026 with wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M because non-ionic surfactants are contained in a tin electroplating bath at an amount of about 0.5 to 50 g/L for the electroplating of tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 9, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose	 wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.02 to 0.08 M.
CN ‘026 teaches that the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [ƿ [0014]].
Ikumoto teaches nonionic surfactants including nonylphenol polyoxyethylene ether (8-

12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [page 4, [0061] and [0062]]. 
	The above non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L (page 4, [0063]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the nonionic surfactant described by CN ‘026 with wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M because non-ionic surfactants are contained in a tin electroplating bath at an amount of about 0.5 to 50 g/L for the electroplating of tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 15, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose wherein an amount of the solvent in the film-forming metal solution is 5 to 15 g/l.
Ikumoto teaches that the organic solvents may preferably be contained in an electroplating bath at an amount (i.e., the amount of one organic solvent when the electroplating bath contains it alone, or the total amount of two or more organic solvents when the electroplating bath contains them) of 5 to 100 g/L (page 5, [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified an amount of the solvent in the film-

forming metal solution described by CN ‘026 with wherein an amount of the solvent in the film-forming metal solution is 5 to 15 g/l because organic solvents are contained in a tin electroplating bath at an amount of 5 to 15 g/l for the electroplating of tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claims 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101922026 (‘026) as applied to claims 1-5, 17 and 19 above, and further in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claim 8-9 and 15 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).
	CN ‘026 and Ikumoto are as applied above and incorporated herein.
Regarding claim 10, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose wherein the aqueous metal solution is an aqueous tin sulfate solution.
	CN ‘026 teaches tin sulfonate (ƿ [0024]).
	Yanada teaches that:
The tin salt can be either a stannous salt or a stannic salt. Examples of the stannous salt (tin(II) salt) include tin(II) organosulfonates, for example, tin(II) alkanesulfonates such as tin(II) methanesulfonate, and tin(II) alkanolsulfonates such as tin(II) isethionate; and tin(II) sulfate, tin(II) borofluoride, tin(II) chloride, tin(II) bromide, tin(II) iodide, tin(II) oxide, tin(II) phosphate, tin(II) pyrophosphate, tin(II) acetate, tin(II) citrate, tin(II) gluconate, tin(II) tartrate, tin(II) lactate, tin(II) succinate, tin(II) sulfamate, tin(II) borofluoride, tin(II) formate, tin(II) silicofluoride, and the like.  Examples of the stannic salt (tin(IV) salt) include sodium stannate and potassium stannate. In particular, tin(II) organosulfonates, for example, tin(II) 

alkanesulfonates such as tin(II) methanesulfonate and tin(II) alkanolsulfonates such as tin(II) isethionates are preferred (page 2, [0023]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous metal solution described by CN ‘026 with wherein the aqueous metal solution is an aqueous tin sulfate solution because tin sulfate is equivalent to tin methanesulfonate as a tin salt in a tin electroplating bath for the electroplating of tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03). 
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. In re Floyd Appeal No. 94-1071, slip op. at page 4 
(Fed. Cir. July 20, 1994) and MPEP § 2144.07.
	As to “an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l”, Yanada teaches wherein an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the content of the water-soluble tin salt in the plating bath may be preferably from 5 to 100 g/L) [page 2, [0024]].
Regarding claim 12, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4.

Yanada teaches that the tin electroplating bath may preferably be acidic, with a pH of not higher than 1 being particularly preferred (page 5, [0057]; and Tables 1-3, pH <1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by CN ‘026 with wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4 because Yanada teaches that tin is electroplated which teaches that the methods used to electroplate the tin on a substrate are conventionally known to include using a tin plating bath having a pH of not higher than 1.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 14, the solution of CN ‘026 differs from the instant invention because CN ‘025 does not disclose wherein an amount of the solvent in the film-forming metal solution is 5 to 15 g/l.
Ikumoto teaches that the organic solvents may preferably be contained in an electroplating bath at an amount (i.e., the amount of one organic solvent when the electroplating bath contains it alone, or the total amount of two or more organic solvents when the electroplating bath contains them) of 5 to 100 g/L (page 5, [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified an amount of the solvent in the film-forming metal solution described by CN ‘026 with wherein an amount of the solvent in the film-

forming metal solution is 5 to 15 g/l because organic solvents are contained in a tin electroplating bath at an amount of 5 to 15 g/l for the electroplating of tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 16, CN ‘026 teaches wherein the solvent comprises one or both of isopropyl alcohol and 1-propanol (= the organic solvent is selected from lower alcohols, mainly selected from one or more of methanol, ethanol, propanol, isopropanol and butanol) [ƿ [0016]].

Method
IV.	Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1 and 7 above.
	Nagel is as applied above and incorporated herein.
Regarding claim 20, the method of Nagel differs from the instant invention because Nagel does not disclose wherein a surface roughness Rz.J94 (µm) of the metal deposited onto the surface of the substrate is 3 µm or less.
Nagel teaches a metal deposited onto the surface of the substrate (= a method of electrolytically depositing a metal, particularly of Group IB or VIII as well as Zn, Cd, Sn, or Pb on a solid, electrically nonconductive surface) [col. 2, lines 1-4].
	The invention as a whole would have been obvious to one having ordinary skill in the art 

before the effective filing date of the claimed invention because the Nagel combination teaches a similar method as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the property is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 21, the method of Nagel differs from the instant invention because Nagel does not disclose wherein the film-forming solution is selected to achieve a surface roughness Rz.J94 (µm) of the metal deposited onto the surface of the substrate of 3 µm or less.
Nagel teaches electrolytically depositing tin (col. 1, line 67 to col. 2, line 4) comprising selecting a film-forming solution (= the metal salt present in aqueous solution so that the salt, in dissolved form, is uniformly distributed and imbedded in the support, and the support is then subjected to electrolysis) [col. 2, lines 21-28]. 
Ikumoto teaches the tin electroplating bath for electrolytically depositing tin (pages 1-2, [0013] to [0017]).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is 

noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

V.	Claims 1, 7 and 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of CN 101922026 (‘026).
	Regarding claim 7, Nagel teaches a method of forming a metal coating, the method comprising:
• disposing a solid electrolyte membrane having sulfonic acid groups (= a plastic polymer, e.g. perfluorinated sulfo acids (known under the trade name “NAFION”) can be used as solid electrolyte 1) [col. 2, lines 54-56] between an anode (= the anode 3 consists of a platinum grid) [col. 2, lines 63-64] and a substrate serving as a cathode (= the cathode 4 of a graphite felt) [col. 2, lines 64-65]; 
• bringing a film-forming metal solution into contact with the solid electrolyte membrane to supply metal ions into the solid electrolyte membrane (= a solid electrolyte 1, which is saturated with a metal salt solution 2 before the start of electrolysis) [col. 2, lines 52-54]; and,
• and, in conjunction with the supply of the metal ions, applying a voltage between the anode and the substrate while keeping the solid electrolyte membrane in contact with the 

substrate (= FIG. 5 shows a section through an arrangement for the deposition of metals in the form of a sandwich electrolysis cell) [col. 3, lines 19-21] to deposit a metal onto a surface of the 
substrate from the supplied metal ions (= impressing a current across said electrodes of a potential sufficient to electrolyze said metal ions thereby resulting in the deposition of a metal layer along the surface of said electrolyte adjacent said cathode) [col. 2, lines 8-12].
	The method of Nagel differs from the instant invention because Nagel does not disclose wherein the film-forming metal solution is according to claim 1.
	Nagel teaches electrolytically depositing Sn on a solid, electrically nonconductive surface (col. 2, lines 1-4).
	CN ‘026 teaches electroplating tin (ƿ [0025]).
Regarding claim 1, CN ‘026 teaches a film-forming metal solution for use in a method in 
which a solid electrolyte membrane having sulfonic acid groups is disposed between an anode and a substrate serving as a cathode, the solid electrolyte membrane is brought into contact with the substrate, and a voltage is applied between the anode and the substrate to deposit a metal onto a surface of the substrate from metal ions supplied into the solid electrolyte membrane and thereby form a metal coating on the surface of the substrate, the film-forming 
metal solution being adapted to supply the metal ions into the solid electrolyte membrane, the film-forming metal solution comprising: 
• an aqueous (= the water is deionized water) [ƿ [0019]] metal solution (= electroplating solution with added tin sulfonate) [ƿ [0024]],
• a solvent (= the organic solvent) [ƿ [0018]], and 

• a nonionic surfactant, 	
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide units, and a hydrophobic group having a cyclic structure, a minimum length and a maximum length, 
· the hydrophilic group has 11 to 15 mol of the ethylene oxide units (= the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO)) [ƿ [0014]], and 
· the aqueous metal solution comprises tin (= electroplating solution with added tin sulfonate) [ƿ [0024]].
The solution of CN ‘026 differs from the instant invention because CN ‘026 does not disclose a minimum length of 10 Å or less and a maximum length of 10 Å or less.
	CN ‘026 teaches that the nonionic surfactant is nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO) [ƿ [0014]].
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because CN ‘026 teaches nonylphenol polyoxyethylene ether (8-12EO) and 4-cumylphenol polyoxyethylene ether (7-11EO), which comprises a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by Nagel with wherein the film-forming metal solution is according to claim 1 because using the tin electroplating bath of CN ‘026 in the method of electrolytically depositing Sn of Nagel would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. In re Floyd Appeal No. 94-1071, slip op. at page 4 (Fed. Cir. July 20, 1994) and MPEP § 2144.07.
	Regarding claim 20, the method of Nagel differs from the instant invention because Nagel does not disclose wherein a surface roughness Rz.J94 (µm) of the metal deposited onto the surface of the substrate is 3 µm or less.
Nagel teaches a metal deposited onto the surface of the substrate (= a method of electrolytically depositing a metal, particularly of Group IB or VIII as well as Zn, Cd, Sn, or Pb on a solid, electrically nonconductive surface) [col. 2, lines 1-4].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Nagel combination teaches a similar method as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 

F.2d 633, 86 USPQ 155 (CCPA 1950).
A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the property is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 21, the method of Nagel differs from the instant invention because Nagel does not disclose wherein the film-forming solution is selected to achieve a surface roughness Rz.J94 (µm) of the metal deposited onto the surface of the substrate of 3 µm or less.
Nagel teaches electrolytically depositing tin (col. 1, line 67 to col. 2, line 4) comprising selecting a film-forming solution (= the metal salt present in aqueous solution so that the salt, in dissolved form, is uniformly distributed and imbedded in the support, and the support is then subjected to electrolysis) [col. 2, lines 21-28]. 
CN ‘026 teaches the tin electroplating bath for electrolytically depositing tin (ƿ [0025]).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that Ikumoto is not directed to the same type of film-forming method.
	In response, present claims 1-6, 8-17 and 19 are directed to a solution. 
The method does not chemically or compositionally distinguish the solution from the prior art. The fact that Applicant uses the composition for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.
	The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
Ikumoto teaches a tin electroplating bath (page 3, [0046]). 
Nagel teaches a tin electroplating method (col. 1, line 67 to col. 2, line 3).
Using the tin electroplating bath of Ikumoto in the method of electrolytically depositing tin of Nagel would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).

	• Applicant states that in addition, the experimentation in the present specification 

demonstrates that the claimed range of 11 to 15 mol of ethylene oxide operates differently from the broad range of Ikumoto, and also operates differently from the preferred range of Ikumoto.
	In response, Ikumoto teaches a cumylphenol ethylene oxide adduct as presently claimed in claim 5 (page 4, [0061] and [0062]) where the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100 (col. 4, [0061]).
	A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.

	• Applicant state that another reason is that Ikumoto strongly prefers that the addition number of the oxyalkylene group be 1 to 10. In other words, Ikumoto prefers an amount of oxyalkylene unit that not only falls outside of the claimed range but was also shown to work poorly when used as a film-forming metal solution in the type of film-forming method of the present application.
	In response, present claim 1, lines 7-16, recite:
“the film-forming metal solution comprising: 
an aqueous metal solution,
a solvent, and 
a nonionic surfactant, 
wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide units, and a hydrophobic group having a cyclic structure, a minimum length of 10 Å and a maximum length of 10 Å or less, 
the hydrophilic group has 11 to 15 mol of the ethylene oxide units, and 
the aqueous metal solution comprises tin”.

Applicant’s showing is based on the experimental method of:
A nickel SED film (thickness: 4 µm, substrate: copper-sputtered substrate, current density: 100 mA/cm2, electrolyte solution: 1 M aqueous nickel chloride solution + acetic acid (pH=4.0), temperature: 80o C. pressure: 0.5 MPa, size: 10.times.10 mm) was used as a substrate for surface morphology observation, which was used as a cathode. A solution containing a 
0.19 M aqueous tin sulfate solution, a 0.014 M nonionic surfactant, and isopropyl alcohol (solvent) was prepared as a film-forming metal solution. In the solution, the concentration of tin sulfate was 40 g/l, the concentration of sulfuric acid was 100 g/l, and the concentration of IPA was 17 g/l. Using an ion-exchange membrane (N117, manufactured by E.I.  du Pont de Nemours and Company) as a solid electrolyte membrane and a tin foil (SN-443261, manufactured by The Nilaco Corporation) as an anode, solid electrolyte deposition targeting a tin film thickness of 4 µm was performed at a substrate temperature of 40o C., a pressure of 0.50 MPa, a tin film formation area of 10 x 10 mm, and a voltage of 0.2 V to form a tin coating on the substrate. The film formation region was prepared by attaching a polyimide tape (Kapton Adhesive Tape: 650R#25, manufactured by Teraoka Seisakusho Co., Ltd.) on the substrate and forming a 10-mm-square opening in the polyimide tape. For the tin coating thus obtained, the surface roughness (ten-point average height, Rz.J94 (µm)) was measured. The measurement of the surface roughness was conducted using a probe-type surface roughness tester (SV-624, manufactured by Mitutoyo Corporation) according to JIS B 0601. The measurement results are shown in Table 1. The relationship between the number of ethylene oxide units in the nonionic surfactant and the surface roughness of the metal coating is shown in FIG. 2, and the relationship between the hydrophilic-lipophilic balance (HLB) value of the nonionic surfactant and the surface roughness of the metal coating is shown in FIG. 3. In the column headed “Uniformity” of Table 1, a metal coating having a Rz.J94 of 3 µm or less and having gloss is rated as "Good", a metal coating having a Rz.J94 of more than 3 µm and not more than 4 µm and/or lacking gloss is rated as “Average”, and any other metal coating is rated “Poor” (Applicant’s specification, page 12, [0036]).

	The solution as presently claimed is not commensurate in scope with the disclosed experimental method. 
The testing of Applicant’s solution described for its ability to improve surface roughness, glossiness and uniformity of the deposited metal film is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., ability to 

improve surface roughness, glossiness and uniformity of the deposited metal film only works for what was specifically tested. 
	Furthermore, such evidence is insufficient because Applicant’s possession of what is shown carries with it possession of variations and adaptations which would have been obvious, at the same time, to one of ordinary skill in the art.

	• Applicant states that Claim 1 is sufficiently commensurate in scope with the working Examples, which demonstrate that the remarkable effect of improved surface roughness, glossiness, and uniformity of the deposited metal film. Further, these superior results were not predictable by a person of ordinary skill in the art at the time of the invention from the teachings of the applied references for at least the reasons explained above, and these benefits are based on the structure of the claimed film-forming metal solution for at least the reasons 
explained above. Evidence of a “superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected” is evidence of non-obviousness, because “that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious.” In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995).
	In response, not only that the solution as presently claimed is not commensurate in scope with the disclosed experimental method, the method as presently claimed in claim 7 is not commensurate in scope with the disclosed experimental method.
	Present claim 7, lines 1-7, recites:
	“A method of forming a metal coating, the method comprising: 
disposing a solid electrolyte membrane having sulfonic acid groups between an 

anode and a substrate serving as a cathode; 
bringing the film-forming metal solution according to claim 1 into contact with the solid electrolyte membrane to supply metal ions into the solid electrolyte membrane; and,
in conjunction with the supply of the metal ions, applying a voltage between the anode and the substrate while keeping the solid electrolyte membrane in contact with the substrate to deposit a metal onto a surface of the substrate from the supplied metal ions”.


Applicant’s showing is based on the experimental method of:
A nickel SED film (thickness: 4 µm, substrate: copper-sputtered substrate, current density: 100 mA/cm2, electrolyte solution: 1 M aqueous nickel chloride solution + acetic acid (pH=4.0), temperature: 80o C. pressure: 0.5 MPa, size: 10.times.10 mm) was used as a substrate for surface morphology observation, which was used as a cathode. A solution containing a 
0.19 M aqueous tin sulfate solution, a 0.014 M nonionic surfactant, and isopropyl alcohol (solvent) was prepared as a film-forming metal solution. In the solution, the concentration of tin sulfate was 40 g/l, the concentration of sulfuric acid was 100 g/l, and the concentration of IPA was 17 g/l. Using an ion-exchange membrane (N117, manufactured by E.I.  du Pont de Nemours and Company) as a solid electrolyte membrane and a tin foil (SN-443261, manufactured by The Nilaco Corporation) as an anode, solid electrolyte deposition targeting a tin film thickness of 4 µm was performed at a substrate temperature of 40o C., a pressure of 0.50 MPa, a tin film formation area of 10 x 10 mm, and a voltage of 0.2 V to form a tin coating on the substrate. The film formation region was prepared by attaching a polyimide tape (Kapton Adhesive Tape: 650R#25, manufactured by Teraoka Seisakusho Co., Ltd.) on the substrate and forming a 10-mm-square opening in the polyimide tape. For the tin coating thus obtained, the surface roughness (ten-point average height, Rz.J94 (µm)) was measured. The measurement of the surface roughness was conducted using a probe-type surface roughness tester (SV-624, manufactured by Mitutoyo Corporation) according to JIS B 0601. The measurement results are shown in Table 1. The relationship between the number of ethylene oxide units in the nonionic surfactant and the surface roughness of the metal coating is shown in FIG. 2, and the relationship between the hydrophilic-lipophilic balance (HLB) value of the nonionic surfactant and the surface roughness of the metal coating is shown in FIG. 3. In the column headed “Uniformity” of Table 1, a metal coating having a Rz.J94 of 3 µm or less and having gloss is rated as "Good", a metal coating having a Rz.J94 of more than 3 µm and not more than 4 µm and/or lacking gloss is rated as “Average”, and any other metal coating is rated “Poor” (Applicant’s specification, page 12, [0036]).

The testing of Applicant’s method described for its ability to improve surface roughness, glossiness and uniformity of the deposited metal film is not commensurate in scope with the 

present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., ability to improve surface roughness, glossiness and uniformity of the deposited metal film only works for what was specifically tested. 
	Furthermore, such evidence is insufficient because Applicant’s possession of what is shown carries with it possession of variations and adaptations which would have been obvious, at the same time, to one of ordinary skill in the art.
	The method as presently claimed does not even form a tin coating (deposit tin) on the substrate.
	It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 27, 2021